Citation Nr: 1130894	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  04-27 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include as secondary to neurosyphilis.

2.  Entitlement to service connection for a lower extremity ataxia disorder with weakness, to include as secondary to neurosyphilis.

3.  Entitlement to service connection for a left hip/leg orthopedic, musculoskeletal disorder, to include as secondary to neurosyphilis.


REPRESENTATION

Appellant represented by:	Michael R. Dowling, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from May 1960 to May 1963 and from August 1963 to August 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the benefits sought on appeal.

The Veteran testified at a Board hearing in August 2006.  A copy of the hearing transcript has been associated with the claims file.  The case was subsequently remanded for further development in November 2007 and February 2011, and is now once again before the Board for appellate review.

In May 2011, the Veteran submitted additional evidence in support of his claim.  However, because the documents submitted are duplicative of evidence already in the claims file, the Board will proceed.  See 38 C.F.R. § 20.1304(c) (2010)


FINDINGS OF FACT

1.  A lumbar spine disability is not etiologically related to service.

2.  A lower extremity ataxia disorder with weakness is not etiologically related to service.

3.  A left hip/leg orthopedic, musculoskeletal disorder is not etiologically related to service.


CONCLUSIONS OF LAW

1.  A lumbar spine disability was not incurred in or aggravated by active service, and arthritis may not be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.301(c), 3.303, 3.307, 3.309 (2010).

2.  A lower extremity ataxia disorder with weakness was not incurred in or aggravated by active service, and an organic disease of the nervous system may not be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.301(c), 3.303, 3.307, 3.309 (2010).

3.  A left hip/leg orthopedic, musculoskeletal disorder was not incurred in or aggravated by active service, and arthritis may not be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.301(c), 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Subsequent to the initial adjudication of the Veteran's claims, a letter dated in December 2007 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He was also notified of the criteria for establishing an effective date and disability rating.  See Dingess.

Here, the duty to notify was not satisfied prior to the initial decision on the Veteran's claims by the RO.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case (SOC) or supplemental statement of the case (SSOC), is sufficient to cure a timing defect).

In this case, the VCAA duty to notify was satisfied subsequent to the initial AOJ decision by way of the December 2007 letter that addressed all notice elements, including the criteria for establishing service connection on a secondary basis, as well as the criteria for establishing a disability rating and effective date.  Although the notice letter was not sent before the initial RO decision in this matter, the Board finds that this error was not prejudicial to the Veteran because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the Veteran been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the claim was then readjudicated by way of an SSOC in December 2009, after the notice was provided.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the United States Court of Appeals for Veterans Claims (Court) to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

The Veteran's service treatment records, VA treatment records, private treatment records, VA authorized examination reports, lay statements, and hearing transcript have been associated with the claims file.  The Board specifically notes that the Veteran was afforded VA examinations with respect to his disabilities.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions as to the etiology of the claimed disorders.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claim.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.

B.  Service Connection

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  In addition, certain chronic diseases, including arthritis and organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).


The Veteran has claimed service connection for the above-listed disorders as secondary to neurosyphilis.  The Board notes that the Veteran is not specifically service-connected for neurosyphilis.  However, consideration of service connection for residuals of venereal disease as having been incurred in service requires that the initial infection must have occurred during active service.  38 C.F.R. § 3.301(c)(1) (2010).  The residuals of venereal disease are not to be considered the result of willful misconduct.  Id.  In this case, the record reflects that the Veteran had syphilis that occurred during active service, and he is presently service-connected for other disabilities attributable to neurosyphilis.

1.  Lumbar Spine

The Veteran underwent an enlistment examination in May 1960.  No relevant abnormalities were noted.  In November 1961, the Veteran was seen for complaints of low back pain associated with prolonged driving.  On examination, he had full range of motion.  He was treated with heat, aspirin, and Wintergreen.

The Veteran underwent a separation examination in March 1963.  No relevant abnormalities were noted, and the Veteran denied any history of arthritis, rheumatism, or painful joints.  During an additional separation examination in July 1964, no relevant abnormalities were noted, and the Veteran again denied a history of any symptoms related to a lumbar spine disability.

VA treatment records dated August 1988 show complaints of numbness along the back, from T6 to L2.  The impression was possibly inflammatory disease.  A September 1988 x-ray showed mild degenerative changes involving the bilateral sacroiliac joints.  There were also Schmorl's nodules at L4 and L5.

VA treatment records dated June 1993 reflect complaints of low back pain following a motor vehicle accident.  On examination, the Veteran had full range of motion.  He was diagnosed with muscle strain.  A December 1993 x-ray revealed mild osteopenia and degenerative hypertrophic changes of both superior sacroiliac joints.  

Additional records dated July 1995 include an x-ray of the lumbar spine which revealed minimal hypertrophic spondylosis at L4-L5.  A September 2000 x-ray indicated mild degenerative changes with small marginal osteophytes at L4-L5.

X-rays dated October 2000 revealed mild degenerative changes of the L5 vertebral body and some sclerosis involving the right sacroiliac joint.  

A February 2001 MRI revealed degenerative changes, with bulging annuli at L4-L5 and L5-S1.  A March 2004 CT scan revealed similar findings, as well as spinal stenosis and bilateral neural foramen narrowing.

The Veteran underwent a general VA examination in June 2001.  The claims file was not reviewed by the examiner, but a history was obtained from the Veteran and a physical examination was completed.  The Veteran was diagnosed with low back pain with an MRI finding of bulging discs and stenosis.  The examiner indicated that degenerative disease of the lumbar spine was at least as likely as not related to syphilis in service.  In February 2002 addendum, however, she clarified that only other diagnosed conditions, such as vertigo and incontinence, were attributable to syphilis.

VA treatment records dated March 2002 show the Veteran reported having low back pain for the past 2 years.  Additional records dated November 2003 reflect a finding of chronic low back pain secondary to degenerative joint disease.

The Veteran and his wife testified at a Board hearing in August 2006.  The Veteran's wife stated that she had been married to him for 31 years.  Her research into neurosyphilis indicated that it caused degeneration of the spine.  She further indicated that, due to his lack of proper treatment, the Veteran developed latent syphilis or tabes dorsalis, which affected the spine and caused pain and weakness in the legs.

Private treatment records dated September 2006 include an MRI of the Veteran's spine, which revealed multilevel degenerative changes, including endplate osteophyte formation and facet arthropathy.  

The Veteran submitted a private opinion from Dr. D.O. dated January 2008.  He stated that the Veteran's neurosyphilis included a progression of symptoms that included the current ataxia and back pain.

The Veteran was afforded a VA examination in April 2008.  The claims file was reviewed by the examiner, who also obtained a history from the Veteran and conducted a physical examination.  The Veteran was diagnosed with degenerative disc disease.  However, the examiner stated that it was less likely than not that this condition was related to neurosyphilis.  This was based on prior diagnostic imaging showing degenerative changes and disc bulging.  There was also no evidence of gumma formation, periostitis, or osteitis of the spinal vertebrae consistent with tertiary syphilis.

The Veteran's wife submitted a statement in support of the Veteran's claim in August 2008.  She stated that neurosyphilis referred to infection of the brain or spinal cord by syphilis bacteria.  This could lead to tabes dorsalis and back pain.

Finally, the Veteran was afforded a VA examination in March 2011.  The examiner reviewed the claims file, obtained a history from the Veteran, and performed a physical examination.  The Veteran was diagnosed with degenerative disc disease of the lumbar spine.  However, the examiner stated that this condition was not permanently aggravated by neurosyphilis.  Degenerative disc disease was totally independent and uninfluenced by any neurosyphilis that the Veteran might have, including tabes dorsalis.  Tabes dorsalis often produced lancinating pains in the extremities and back that lasted for minutes to days.  The Veteran did not have this symptom.  His back pain was typical for degenerative disc disease, and that pathology was not aggravated by neurosyphilis.  The examiner noted that Dr. D.O. in his January 2008 letter offered no support for his contention that the Veteran's back pain is due to neurosyphilis rather than the readily diagnosed lumbar spine disc and joint disease.

Based on the evidence of record, the Board finds that service connection for a lumbar spine disability secondary to neurosyphilis is not warranted.  The record indicates that the Veteran is diagnosed with degenerative disc disease.  However, the overall weight of the evidence is against a finding that this condition was caused or aggravated by neurosyphilis.

The Board notes that there are several opinions addressing the etiology of the Veteran's lumbar spine disability.  According to the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.

The June 2001 VA examiner stated that degenerative disease of the lumbar spine was related to neurosyphilis incurred in service.  However, in the February 2002 addendum, she suggested that there was no connection.  Moreover, she did not provide a rationale for her initial opinion of a positive relationship.  The failure of the physician to provide a basis for his/her opinion affects the weight or credibility of the evidence.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

Similarly, Dr. D.O.'s January 2008 opinion indicated that neurosyphilis included a progression of symptoms that included current ataxia and back pain.  However, there was no specific rationale given for his conclusion, nor was there any indication that it was based on objective testing.  

The VA opinions from April 2008 and March 2011 collectively found that the Veteran's lumbar spine degenerative disease was not caused or aggravated by neurosyphilis.  In addition to reviewing the claims file, both examiners provided specific bases for their conclusions, including the findings of objective tests.  The April 2008 examiner noted that there was no gumma formation, periostitis, or osteitis of the spinal vertebrae consistent with tertiary syphilis.  The March 2011 examiner noted that the Veteran did not have the lancinating pains associated with tabes dorsalis and neurosyphilis.  For these reasons, the Board finds these opinions to be of greater probative value than others in the record.  Therefore, the overall weight of the evidence does not support a relationship between lumbar spine degenerative disease and neurosyphilis.

The Board also notes that the Veteran was treated in service for low back pain.  However, subsequent service treatment records do not reflect any additional complaints of back pain during the remaining 3 years of the Veteran's service, and no significant findings were noted at separation.  Moreover, the evidence does not document any additional complaints of back symptoms for 25 years after service, and the Veteran has not asserted that he has experienced symptoms ever since service, or that his current condition is the result of a back-specific injury incurred in service.  Therefore, service connection on a direct basis is not warranted.

The Board has considered the Veteran's own statements and those of his wife in evaluating his claim.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Federal Circuit set forth a two-step analysis to evaluate the competency of lay evidence.  The Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury-to determine whether to grant service connection.  See Robinson v. Shinseki, 312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  The Board observes that this Federal Circuit decision is nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) (a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains").  The Board believes that if Bethea applies to Court decisions, it surely applies to those of a superior tribunal, the Federal Circuit.

Here, the Board does not find that either the Veteran or his wife are competent to render diagnoses of neurosyphilis, degenerative disease, or ataxia.  While the Veteran and his wife are certainly competent to report observable symptoms, neither has been shown to be competent to identify specific disorders based solely on observation.  Further, while the Veteran and his wife have asserted that claimed disorders are the result of neurosyphilis incurred in service, they have not demonstrated the medical knowledge required to establish such an etiological nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, although the statements of the Veteran and his wife offered in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between these claimed disorders and the Veteran's period of service.

2.  Lower Extremity Ataxia

The Veteran underwent an enlistment examination in May 1960.  No relevant abnormalities were noted.  He underwent a separation examination in March 1963.  No relevant abnormalities were noted, and the Veteran denied any history of lameness or other symptoms of ataxia.  During an additional separation examination in July 1964, no relevant abnormalities were noted, and the Veteran again denied a history of any symptoms related to ataxia.

VA treatment records dated January 1980 reflect a diagnosis of transient ataxia as well as probable demyelinating disease. 

VA treatment records dated May 1987 reflect complaints of numbness and weakness in the upper and lower extremities.  Additional treatment records dated January 1988 noted complaints of numbness and tingling in the arms and legs.  The treating physician indicated these symptoms were possibly due to neurosyphilis or possibly a side-effect of the Veteran's Prednisone treatment.

VA treatment records dated January 2001 noted that the Veteran experienced multiple neurologic symptoms, including ataxia.  The treating physician stated that it was possible that neurosyphilis might account for these symptoms.  It was also possible that an alternative aseptic meningitis, or polyneuropathy was present.  Lower extremity sensory and motor symptoms could conceivably result from spinal stenosis or root impingements.  

The Veteran underwent a general VA examination in June 2001.  However, the examiner did not make any specific findings or offer an opinion regarding ataxia.  In a February 2002 addendum, she stated that chronic bilateral foot numbness could be caused by tabes dorsalis, or could be related to diabetic peripheral neuropathy.  She also stated that lumbar radiculitis was related to lumbar spine stenosis and root impingement.

Additional VA treatment records dated August 2001 show the Veteran was seen for complaints of numbness in the left hand, left hip, and left leg.  The treating physician noted a history of cerebrovascular accident with sided weakness one year earlier.

Additional records dated October 2001 include a diagnosis of chronic bilateral foot numbness that was consistent with diabetic peripheral neuropathy, with a possibly contributory neurosyphilitic component.

A VA opinion was obtained in December 2002.  Based on a review of the claims file, the examiner stated that the Veteran's lumbosacral disease and diabetic neuropathy were likely to be the factors causing lower extremity pain.  It was possible, though less likely, that these symptoms were the result of chronic leutic disease.

The Veteran's wife submitted a statement in January 2003.  She described the symptoms and progression of neurosyphilis, and noted that it could affect the spinal cord as meningovascular syphilis.  This could occur after a latent period of 20 to 25 years.  Symptoms included weakness or paresthesia of the legs.  On examination, the legs would be weak and spastic, and deep tendon reflexes would be hyperactive.  There was usually a loss of position and vibratory sense in the lower extremities.

VA treatment records dated March 2003 show the Veteran continued to complain of numbness which began in the lower back and radiated into both legs.

The Veteran and his wife testified at a Board hearing in August 2006.  The Veteran's wife stated that she had been married to him for 31 years.  Her research into neurosyphilis indicated that it caused degeneration of the spine.  She further indicated that, due to his lack of proper treatment, the Veteran developed latent syphilis or tabes dorsalis, which affected the spine and caused pain and weakness in the legs.  She indicated that the Veteran's ataxia was due to his neurosyphilis.

Private treatment records dated September 2006 included findings of numbness in all extremities.

The Veteran submitted a private opinion from Dr. D.O. dated January 2008.  He stated that the Veteran's neurosyphilis included a progression of symptoms that included the current ataxia and back pain.

The Veteran's wife submitted a statement in support of the Veteran's claim in August 2008.  She stated that neurosyphilis referred to infection of the brain or spinal cord by syphilis bacteria.  This could cause loss of leg function and lightning-type pains radiating up from the legs.  These symptoms usually did not appear for up to 25 years after the initial infection.

The Veteran was afforded a VA examination in April 2008.  The claims file was reviewed by the examiner, who also obtained a history from the Veteran and conducted a physical examination.  However, the examiner could not comment on the etiology of the Veteran's ataxia without a neurological examination that included a spinal tap.

The Veteran underwent an additional VA examination in August 2009.  The claims file was reviewed by the examiner, who also obtained a history from the Veteran and conducted a physical examination, including nerve conduction studies.  The examiner indicated that there was electrodiagnostic evidence of a mix sensorimotor large fiber polyneuropathy.  However, due to a limited needle examination, lumbosacral radiculopathy or pleopathy could not be ruled out.  He refused a spinal tap to allow for a definitive diagnosis.  The final diagnosis was peripheral neuropathy secondary to diabetes mellitus/tabes dorsalis sequelae of neurosyphilis.  However, the examiner stated that it was less likely than not that the condition was the result of neurosyphilis.  The Veteran was found to be clear of syphilis based on a prior neurology consultation.  Late neurosyphilis was very rare in the era of antibiotics.  The Veteran had poorly controlled diabetes, which was at least as likely as not to be the cause of weakness in the extremities and intermittent loss of balance.

The Veteran and his wife submitted a statement in January 2010.  They stated that the Veteran had been incorrectly diagnosed and treated, which led to his advanced neurosyphilis and associated ataxia.  He experienced ataxia before ever being diagnosed with diabetes.  His wife also noted that while it was unlikely that syphilis would progress to a late stage in the modern era, the Veteran's syphilis was a case that "slipped through the cracks" of modernized medicine.

In an August 2008 letter, one of the Veteran's private physicians, Dr. H.C.G., indicated that while the Veteran may have had neurosyphilis in the past, he did not have it now.  His weakness, back pain, hip pain, and peripheral neuropathy were unrelated to neurosyphilis but instead related to degenerative arthritis, disc disease, and diabetic neuropathy.

Private treatment records dated September 2010 include a nerve conduction and electromyography (EMG) report.  The treating physician, Dr. H.C.G. indicated that the findings were consistent with a severe axonal greater than demyelinating sensorimotor peripheral polyneuropathy.  This was more likely than not the result of poorly controlled diabetes mellitus.  In a separate statement, Dr. H.C.G. stated that diabetic neuropathy was aggravating neurosyphilis symptoms of ataxia and loss of sensation.  Typically, the neuropathy associated with neurosyphilis was unassociated with changes in amplitudes and velocities of the nerve function.  Therefore, those changes were diabetically related.

Finally, the Veteran was afforded a VA examination in March 2011.  The examiner reviewed the claims file, obtained a history from the Veteran, and performed a physical examination.  The Veteran was diagnosed with peripheral neuropathy of the bilateral lower extremities.  However, this condition was not due to, the result of, or permanently aggravated by neurosyphilis.  Electrodiagnostic studies determined that the Veteran had polyneuropathy of all four extremities.  Nerve conduction studies carried out in September 2010 by Dr. H.C.G. indicated that neuropathy was "more likely the result of poorly controlled diabetes."  Furthermore, electrodiagnostic studies and neurologic findings were characteristic of diabetic peripheral neuropathy and diabetic myopathy.  Although there was an overlap in the sensory deficits seen in tabes dorsalis (neurosyphilis) and diabetic neuropathy, the one feature so characteristic of tabes dorsalis, namely lancinating pains (which are severe and stabbing and affect the back, limbs and face and which may last for hours to days at a time), were not present.

Based on the evidence of record, the Board finds that service connection for lower extremity ataxia secondary to neurosyphilis is not warranted.  The record indicates that the Veteran is diagnosed with peripheral neuropathy.  However, the overall weight of the evidence is against a finding that this condition was caused or aggravated by neurosyphilis.

As above, the Board notes that there are several opinions addressing the etiology of the Veteran's lumbar spine disability.  The credibility and weight to be attached to these opinions is within the province of the Board.  See Guerrieri, supra.

In VA treatment records dated January 2001, the treating physician stated that it was possible that neurosyphilis might account for these symptoms.  It was also possible that an alternative aseptic meningitis, or polyneuropathy was present.  However, service connection may not be based on speculation or remote possibility.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. at 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a plausible claim); see also Davis v. West, 13 Vet. App. 178, 185 (1999); Bostain v. West, 11 Vet. App. 124, 127-28 (1998).

The Veteran submitted a private opinion from Dr. D.O. dated January 2008.  He stated that the Veteran's neurosyphilis included a progression of symptoms that included the current ataxia.  As above, however, he did not provide a specific rationale for his conclusion, nor is there any indication that it was based on objective tests.  

Dr. H.C.G. indicated in September 2010 that EMG findings were more likely than not the result of poorly controlled diabetes mellitus.  In a separate statement, he stated that diabetic neuropathy was aggravating neurosyphilis symptoms of ataxia and loss of sensation.  However, he also provided no rationale to support this conclusion.  Indeed, he stated that the neuropathy associated with neurosyphilis was unassociated with changes in amplitudes and velocities of the nerve function, and therefore those changes were diabetically related.

The VA opinion from August 2009 stated that it was less likely than not that neuropathy was associated with neurosyphilis.  However, because a spinal tap was not performed, this examiner could not provide a definitive diagnosis.

The March 2011 examiner found that the Veteran's peripheral neuropathy was not caused or aggravated by neurosyphilis.  In addition to reviewing the claims file, he provided specific bases for his conclusions, including the findings of objective tests.  Electrodiagnostic studies and neurologic findings were characteristic of diabetic peripheral neuropathy and diabetic myopathy.  Although there was an overlap in the sensory deficits seen in tabes dorsalis (neurosyphilis) and diabetic neuropathy, the one feature so characteristic of tabes dorsalis, namely lancinating pains, were not present.  For these reasons, the Board finds this opinion to be of the greatest probative value in evaluating the etiology of the Veteran's neuropathy.  Therefore, the overall weight of the evidence does not support a relationship between nerve disability and neurosyphilis.

As before, the Board has considered the Veteran's own statements and those of his wife made in support of his claim.  However, they have not demonstrated the medical knowledge required to establish an etiological nexus between diagnosed neuropathy and neurosyphilis.  See Espiritu, supra; see also 38 C.F.R. § 3.159 (a)(1).

3.  Left Hip/Leg Disorder

The Veteran underwent an enlistment examination in May 1960.  No relevant abnormalities were noted.  He underwent a separation examination in March 1963.  No relevant abnormalities were noted, and the Veteran denied any history of arthritis, rheumatism, or painful joints.  During an additional separation examination in July 1964, no relevant abnormalities were noted, and the Veteran again denied a history of any symptoms related to a left hip or leg disability.

A May 1995 x-ray revealed a small defect in the cortical margin of the cervical portion of the left hip.  No fracture was seen.

X-rays dated October 2000 showed an abnormal sclerosis of the medial aspect of the mid-neck of the femur, suggestive of a healing fracture or small bone tumor.  There was also some mild cystic change in the proximal femoral neck laterally.  A small bulge was noted in the posteromedial cortex of the distal fibula.  A December 2000 bone scan showed no areas of asymmetry in the hip.  The examining physician indicated that the Veteran had a chronic arthritic condition with no other specific findings related to the left hip.

VA treatment records dated March 2003 show the Veteran continued to complain of left hip pain.

The Veteran and his wife testified at a Board hearing in August 2006.  The Veteran's wife stated that she had been married to him for 31 years.  Her research into neurosyphilis indicated that it caused degeneration of the spine.  She further indicated that, due to his lack of proper treatment, the Veteran developed latent syphilis or tabes dorsalis, which affected the spine and caused problems with his hip.

The Veteran was afforded a VA examination in April 2008.  The claims file was reviewed by the examiner, who also obtained a history from the Veteran and conducted a physical examination.  The Veteran was diagnosed with mild degenerative disc disease of both hip joints.  However, the examiner stated that it was less likely than not that this condition was related to neurosyphilis.  There was no evidence of gumma formation, periostitis, or osteitis of the spinal vertebrae consistent with tertiary syphilis.

Finally, the Veteran was afforded a VA examination in March 2011.  The examiner reviewed the claims file, obtained a history from the Veteran, and performed a physical examination.  The Veteran was diagnosed with left hip degenerative joint disease.  However, the examiner stated that this condition was not permanently aggravated by neurosyphilis.  Left hip pain was secondary to degenerative disease.  Neurosyphilis did not produce degenerative joint disease, nor would it aggravate such a condition, as it was limited to the nerves of the posterior columns and dorsal columns of the spinal cord.

Based on the evidence of record, the Board finds that service connection for a left hip/leg orthopedic disability secondary to neurosyphilis is not warranted.  The record indicates that the Veteran is diagnosed with degenerative joint disease of the left hip.  However, the overall weight of the evidence is against a finding that this condition was caused or aggravated by neurosyphilis.

The VA opinions from April 2008 and March 2011 collectively found that the Veteran's degenerative joint disease of the left hip was not caused or aggravated by neurosyphilis.  In addition to reviewing the claims file, both examiners provided specific bases for their conclusions, including the findings of objective tests.  The April 2008 examiner noted that there was no gumma formation, periostitis, or osteitis consistent with tertiary syphilis.  The March 2011 examiner noted that degenerative joint disease was an independent process and not influenced by tabes dorsalis, which only affected unrelated portions of the spinal cord.  Therefore, the overall weight of the evidence does not support a relationship between left hip degenerative disease and neurosyphilis.

As before, the Board has considered the Veteran's own statements and those of his wife made in support of his claim.  However, they have not demonstrated the medical knowledge required to establish an etiological nexus between diagnosed degenerative joint disease and neurosyphilis.  See Espiritu, supra; see also 38 C.F.R. § 3.159 (a)(1).


ORDER

Service connection for a lumbar spine disability is denied.

Service connection for a lower extremity ataxia disorder with weakness is denied.

Service connection for a left hip/leg orthopedic, musculoskeletal disorder is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


